Citation Nr: 0533408	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-06 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.	Entitlement to service connection for the residuals of an 
injury of the knees and legs.  

2.	Entitlement to service connection for heart disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
apparently having burned in the accidental fire at the 
National Personnel Records Center in 1973.

2.  Available administrative records reveal that the veteran 
was hospitalized in 1956, although the records do not reveal 
the cause of the hospitalization.

3.  Appellant has more severe arthritis of the left knee than 
the right, and has residual scarring of the left knee said to 
be do to in-service surgery.

4.  It is reasonable to conclude that the left knee scarring 
and arthritis are secondary to the in-service injury, which 
is presumed to be the basis of the hospitalization.

5.  A right knee or bilateral leg disorder was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

6.  Cardiovascular disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

CONCLUSIONS OF LAW

1.  A disability of the right knee and both legs was neither 
incurred in nor aggravated by service nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Cardiovascular disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

3.  With resolution of reasonable doubt in the veteran's 
favor, the residuals of a left knee injury manifested by 
traumatic arthritis and residual scarring were incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The veteran is claiming service connection for bilateral knee 
or leg disorders as well as for cardiovascular disease.  He 
testified at a hearing on appeal in July 1999 that he was 
hospitalized for a left knee injury toward the end of 1956 at 
which time surgery was performed.  He stated that physicians 
began questioning his fast pulse during service and that he 
has been treated for heart disease since approximately 1980.  

Review of the record shows that the veteran's service medical 
records are not available and have been certified as having 
been destroyed in a fire at the National Personnel Records 
Center.  Efforts to reconstruct them from sick and morning 
reports show that the veteran was treated for a disorder 
during July 1956.  The nature of the disability for which he 
received treatment is not noted.  Several efforts to obtain 
medical records from treatment that the veteran has indicated 
that he received at a VA medical facility beginning in 
approximately 1980 have not been successful.  The Board is 
aware of the heightened duty of the VA to undertake 
development where service medical records are missing.  It is 
noted that all pertinent development has been accomplished.  

Evidence of record shows that the veteran has been treated 
since 1996 for various disorders, including heart disease and 
arthritis of the knees.  An examination was conducted by VA 
in September 1998.  At that time, pertinent diagnoses were 
aortic insufficiency, with marked exertional limitation; 
advanced degenerative arthritis of the left knee; and 
degenerative arthritis of the right knee.  

It has been noted in the VA medical records that there is 
scarring on the left knee that is attributed to surgery 
performed in service following the knee injury.  It is also 
indicated in some of the records that the left knee arthritis 
is worse that on the right side.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis and cardiovascular disease, may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

It is unfortunate that the veteran's service medical records 
are not available, but each case must be decided on the 
evidence of record.  There is no indication that the veteran 
sustained an injury of his right knee or either leg, or had 
heart disease during service.  He did testify that he had a 
left knee injury while on active duty and was treated for an 
unspecified disorder at that time.  There is evidence that he 
was hospitalized in 1956, and it is presumed that it is due to 
this event.  As to the other claimed disabilities, there is no 
medical evidence that there has been a relationship 
established between service and the onset of the claimed 
disorders.  While the veteran has given sworn testimony to the 
effect that he believes that there is a relationship between 
service and his claimed disabilities, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, as a bilateral leg disorder was not manifested 
during service and is not currently shown,  and arthritis of 
the right knee or heart disease were not manifested until many 
years after he separated from active duty, service connection 
is not warranted.  

In the alternative, it is noted that there was apparently a 
hospitalization during service.  It is claimed that this 
hospitalization was for the left knee disorder and that there 
was in-service surgery.  More recent medical records are on 
file that reveal residual scarring of the left knee and 
arthritis on that side more severe than on the right.  There 
is at least some possibility that there residuals are related 
to the inservice injury that has been reported and the 1956 
hospitalization that has been confirmed.  With resolution of 
reasonable doubt in the appellant's favor, it is concluded 
that there is a basis for granting service connection for 
residuals of a left knee injury with residual scarring and 
traumatic arthritis.


ORDER

Service connection for right knee and bilateral leg or 
disorders is denied.  Service connection for heart disease is 
denied.  

Service connection for residuals of a left knee injury, 
manifested by residual scarring and traumatic arthritis is 
granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


